N O N - F I N A L   A C T I O N

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/29/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election / Restriction
During a telephone conversation with Applicant's representative (Joseph Sauer, Reg. No. 47,919) on 5/26/2022, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
For completeness of record, the restriction requirement is incorporated into this Office Action.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a heating device for a lens barrel of an automotive camera assembly corresponding to the “structural” features found in Figures 1-4, classified in H04N5/22521.
II. Claims 17-24, drawn to a method for controlling a heating device for a lens barrel of an automotive camera assembly corresponding to the “functional” features found in Figures 5 & 6, classified in G02B7/028.

The inventions are independent or distinct, each from the other because:
Inventions Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process such as a method that provides a single power level (i.e. power on/off) to the lens heating device based on when the temperature falls below/above the freezing point of water (i.e. threshold of 32 degrees Fahrenheit) OR, alternatively, a method that provides a single power level (i.e. power on/off) to the lens heating device based on user input via a mechanical “power on/off” button within the vehicle’s interior.
	Examiner notes that claim 12, while having various 35 USC 112 (b) issues, language wise appears to have some partially similar limitations to claim 17, however, claim 12 is not explicitly equivalent.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Drawing Objections
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Specifically, Figures 5 and 6, are objected to for being presented in a non-English format. Please correct Figures 5 and 6 into an English format. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.











Claim Interpretations and Objections – claims 1 and 13-15
Regarding claim 1, lines 6-7 recites (with emphasis in bold):
“wherein the heating element is L-SHAPED in side view, with a FIRST LEG being provided by the first part and the SECOND LEG being provided by the second part.”
	Examiner notes that the language “the SECOND LEG” is considered to be proper according to MPEP 2173.05(e) Lack of Antecedent Basis because inherent components of elements recited have antecedent basis in the recitation of the components themselves. Therefore, this limitation does not require antecedent recitation because “the SECOND LEG” is an inherent characteristic present, being that the heating element’s L-shaped second part has “a SECOND LEG” relative to the said first part’s FIRST LEG.
	Similarly, claims 13-15 also recites “the SECOND LEG being provided by the second part” as discussed in claim 1, and therefore, “the SECOND LEG” as respectively recited in claims 13-15 is considered to have proper antecedent basis according to MPEP 2173.05(e) for the same reasons discussed with regards to claim 1.
	However, even though claims 1 and 13-15 could be interpreted to recite proper antecedent basis, the Examiner respectfully objects to the said language “the SECOND LEG” for having inconsistent word choice within the limitation phrase “with a FIRST LEG being provided by the first part and the SECOND LEG being provided by the second part”, as shown bolded. For sake of clarity and consistent language use in each of claims 1 and 13-15, Examiner recommends amending the first appearance of the limitation “the SECOND LEG” to “a SECOND LEG”.

Claim Objections – claims 2-3, 5-6 and 9
Claim 3 is objected to because of the following informalities:  
The preamble (in line 1) recites (with emphasis in bold): “The heating device of claim, wherein...”. However, this limitation omits the claim “number” 3.
Appropriate correction is required.
	
Furthermore, for sake of clarity and consistent language use throughout the claims, claims 2, 5, 6 and 9 are objected to for the following reasons:

Claim 2 recites: “ring-shaped part” and “first ring-shaped part” which is inconsistent language use, since the parent claim 1 has defined the term as “ring-shaped first part”.
Claim 5 recites: “first ring-shaped part” which is inconsistent language use, since the parent claim 1 has defined the term as “ring-shaped first part”.
Claim 6 recites: “first ring-shaped part” which is inconsistent language use, since the parent claim 1 has defined the term as “ring-shaped first part”.
Claim 9 recites: “first ring-shaped part” which is inconsistent language use, since the parent claim 1 has defined the term as “ring-shaped first part”.

	Appropriate correction is required for the above discussed objections.



Claim Rejections - 35 USC § 112 (b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5, 11-12, and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the torsion ring” in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 5 recites the limitation “the tension ring” in line(s) 6. There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 11 recites the limitation “the tension ring” in line(s) 2. There is insufficient antecedent basis for this limitation in the claim. Correction is required.
Claim 12 recites the limitations “the heating curve”, “the ambient temperature” and “the temperature measured by the temperature sensor” in line(s) 2-4. There is insufficient antecedent basis for each of these limitations in the claim.  
Furthermore, in claim 12, lines 8-9, recites the following ambiguous language “is at least -5, 0 or +3 degree Celsius” because it is unclear if “is at least” means “above” or “below” the said values, wherein if it means “below” this creates a contradiction with the limitations in lines 5-7, which recites “below” to the same values -5, 0 or +3 degree Celsius. Correction is required.
For purposes of applying prior art, Examiner will interpret claim 12 as the heating device (of claim 1), comprising the further structure of a temperature sensor and/or implies the use of a temperature sensor for providing a feedback signal used as a basis for applying a power level increase or decrease to the heating element for the case the temperature relates to a threshold around 0 degrees Celsius OR a threshold in which water freezes to ice and vice versa.
Furthermore, for examination purposes and in view of the above stated restriction requirement, Examiner respectfully requests that the scope of claim 12 is kept more to structural aspects of Applicant’s invention, rather than the functional features of the distinct invention recited in claims 17-24. 

Claim 14 recites the limitation “the CAN bus system.” in line(s) 15. There is insufficient antecedent basis for this limitation in the claim. Correction is required.








Claim Rejections - 35 USC § 112 - Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the limitation “the torsion ring” in line(s) 6.
However, after careful review of Applicant’s specification, inadequate support is disclosed for the said torsion ring.  Examiner notes the written description, under the “Summary” section (in Para [0011]), only discloses a mere restatement of the “torsion ring” as recited in claim 2. It is unclear what the “torsion ring” structure is AND how the claimed “torsion ring” would integrate, as a combined feature or substitute feature, with the tension socket 20 embodiment (Figures 1 & 2) or tension ring 50 embodiment (Fig. 3) of Applicant’s invention.
Furthermore, by definition, torsion can be understood as the action of twisting or the state of being twisted, especially of one end of an object relative to the other. Keeping this definition in mind when applied to a ring-like structure, it is still unclear what the “torsion ring” structure is in the state of being twisted AND how this said “torsion ring” would integrate, as a combined feature or substitute feature, with the tension socket 20 embodiment (Figures 1 & 2) or tension ring 50 embodiment (Fig. 3) of Applicant’s invention.
Therefore, claim 2 is rejected under 35 USC 112 (a) because the said “torsion ring” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention.
Since it is unclear what is meant by the said “torsion ring” (as discussed above), the prior art cannot be mapped to this limitation. Furthermore, since claim 2 makes the said “torsion ring” optional due to the preceding language “and/or”, this particular claim feature will be omitted for consideration.
Note: withstanding an enablement rejection (35 USC 112) at this time, Examiner questions Applicant if “torsion” is a mistranslation of a supported feature?





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BULGAJEWSKI (US 20180017785) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, BULGAJEWSKI teaches a HEATING DEVICE for a LENS BARREL of an automotive camera assembly (Bulgajewski, Figures 1-5: vehicle camera 12, lens barrel 14/16 and lens cover heater 22), comprising 
a HEATING ELEMENT adapted to apply heat along the circumference of the lens barrel (Bulgajewski, Figures 2-5: lens cover heater 22 comprises a heater band “ring-shaped first part” 34 for applying heat to lens barrel 14/16); 
and a TENSION SOCKET, which is adapted to press a RING-SHAPED FIRST PART of the heating element against the lens barrel circumference and comprises a RECESS through which a SECOND PART of the heating element can PASS from the ring-shaped, first part of the heating element TO a CONNECTOR (Bulgajewski, Figures 2-5 and para [0005 & 0033]: lens cover heater 22 comprises a tension socket 24/32 AND comprises a recess for a second part 40 & 44 of heating element to pass to a connector 46), 
wherein the heating element is L-shaped in side view, with a FIRST LEG being provided by the first part and the SECOND LEG being provided by the second part (Bulgajewski, Figures 2-5 and para [0005 & 0033]: heating element is L-shaped (Figures 2 & 3) with a heater band “first leg ring-shaped first part” 34 and “second leg second part” 40 & 44).

As per claim 2, Bulgajewski teaches the heating device of claim 1, further comprising at least one of: a heat transfer RING comprising ALUMINUM (This limitation does not distinguish itself from Bulgajewski’s “ring-shaped” heater band 34 (Figures 3-5) which comprises “ring layer” 36 AND electrode “ring layer” 38 that can be made of aluminum, and thus, is an aluminum heat transfer ring, in view of para [0037 & 0040]).

As per claim 4, Bulgajewski teaches the heating device of claim 1, wherein the SOCKET comprises CONNECTING MEANS for attaching the socket to a camera housing via a PUSH and/or SNAP connection, and the CONNECTING MEANS at least one of: comprising at least one OPENING adapted to receive at least one PROJECTION or RIB of the housing, or being adapted to INTERLOCK with the camera housing (Bulgajewski, Fig.3: socket 22/24 comprises push and/or snap connecting means 26 for interlocking with camera housing, para [0033], when considering rear portion of lens barrel to be part of the camera housing). 

As per claim 5, Bulgajewski teaches the heating device of claim 1, wherein the socket comprises at least one of: a RIM embracing at least the FIRST ring-shaped PART and the lens barrel (Bulgajewski, socket 22 of Fig.3: “Rim” Sleeve 24 has a first section to embrace ring-shaped first part 34 and “Rim” Sleeve 24 has a second section to embrace the lens barrel 14, per Examiner interpretation under BRI).
	As per claim 6, Bulgajewski teaches the heating device of claim 1, wherein the SOCKET comprises at least one of: an INNER DIAMETER smaller than the OUTER DIAMETER of the lens barrel carrying at least the FIRST ring-shaped PART of the heating element, OR COVERS the LENS BARREL in a FORM-FIT manner with a given preload (Bulgajewski, socket 22 of Fig.3: Sleeve 24 has a first section with ring-shaped first part 34 with smaller diameter than lens barrel diameter AND Sleeve 24 has a second section to cover a proximal end of the lens barrel 14 in a form-fit manner with a given “tightly” pre-load, para [0005, 0010 & 0033]).
As per claim 9, Bulgajewski teaches the heating device of claim 1, wherein at least one of: the SECOND PART of the heating element is at least one of adapted for connection with a PLUG or the electronic CONTROL UNIT, via at least the connector and/or a cable (Bulgajewski, Figures 2 & 3: the second part 44 has connector 46, which inherently means is adapted for connection with a plug to the vehicle automotive system, para [0002-0003, 0031-0032 & 0044]) OR the HEATING ELEMENT comprises a heating FOIL, at least in its first, ring-shaped part (Bulgajewski, Figures 3 & 4 and para [0037 & 0040]: ring-shaped heater band 34 comprises electrodes 38 which is a thin-like layer such as aluminum and considered to be a heating foil).

	As per INDEPENDENT CLAIM 13, BULGAJEWSKI teaches a camera system for a motor vehicle (Bulgajewski, Para [0002-0003, 0031-0032 & 0044] and Fig.1) comprising: a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus, rejected by Bulgajewski’s prior art teachings for the same reasons discussed in claim 1).

	As per INDEPENDENT CLAIM 15, BULGAJEWSKI teaches a motor vehicle, comprising at least one of: a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus, rejected by Bulgajewski’s prior art teachings for the same reasons discussed in claim 1).
Furthermore, BULGAJEWSKI also teaches a camera system comprising the heating device; OR an external rearview device comprising the camera system. (Bulgajewski, Para [0002-0003, 0031-0032 & 0044] and Fig.1: system of vehicle cameras 12 includes an external rear camera 12 as shown with discussed heat device per Figures 2-5).







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over BULGAJEWSKI (US 20180017785) in view of CHIEN (US 20190208577) -- hereafter, termed as shown “underlined”.


	As per claim 3, Bulgajewski teaches the heating device of claim 3, but remains silent to OR does not explicitly disclose: the SECOND PART is bar shaped, or the CONNECTOR is adapted to be connected to an electronic control UNIT.
However, these additional features are well known and considered obvious to one of ordinary skill in the related art (i.e. lens heater for a vehicle camera).  For example, in further view of prior art CHIEN, Figures 1-4: a lens heater 120 has first part 123 and bar-shaped second part 125 which connects to a local controller 126 and external controller in view of para [0019].
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Bulgajewski and Chien), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Chien into suitable modification with the teachings of Bulgajewski to produce the SECOND PART is bar shaped, or the CONNECTOR is adapted to be connected to an electronic control UNIT for the MOTIVATED REASON of providing automatic control to the heating device in the analogous art of a vehicle camera arranged with a lens heater.

As per claim 10, Bulgajewski teaches the heating device of claim 1, further comprising the use of a temperature feedback signal to control a lens heater (para [0039]) BUT remains silent to or does not explicitly disclose at least one TEMPERATURE SENSOR connected to a CONTROLLER and/or the electronic CONTROL UNIT via a CABLE and/or a PLUG for controlling the heating of the heating element.
However, these additional features are well known and considered obvious to one of ordinary skill in the related art (i.e. lens heater for a vehicle camera).  For example, in further view of prior art CHIEN, Figures 1-4, 6A & 6C: a lens heater device 120 has temperature sensor 124 (Figures 3 & 6A), heating element first part 123 and conductive wires 125/125’ which respectively connects to a local controller 126 and external controller in view of para [0016-0019]. The temperature sensor 124 is arranged/enclosed inside a “casing 127” (Figures 3 & 6C) considered to be a “tension socket”, when contrasting Fig.6A with Fig.6C.
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Bulgajewski and Chien), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Chien into suitable modification with the teachings of Bulgajewski to produce the one TEMPERATURE SENSOR connected to a CONTROLLER and/or the electronic CONTROL UNIT via a CABLE and/or a PLUG for controlling the heating of the heating element for the MOTIVATED REASON of providing automatic control to the heating device in the analogous art of a vehicle camera arranged with a lens heater.
	As per claim 11, Bulgajewski in view of Chien teaches the heating device of claim 10, wherein the TEMPERATURE SENSOR is arranged within the tension SOCKET (In view of prior art combination discussed in claim 10, Bulgajewski in view of Chien teaches this limitation, since Chien teaches the temperature sensor 124 is arranged/enclosed inside a “casing 127” (Figures 3 & 6C) considered to be a “tension socket”, when contrasting Fig.6A with Fig.6C).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over BULGAJEWSKI (US 20180017785) in view of OFFICIAL NOTICE -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 14, Bulgajewski teaches an external rear view device comprising a camera system for a motor vehicle (Bulgajewski, Para [0002-0003, 0031-0032 & 0044] and Fig.1) comprising: 
a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus, rejected by Bulgajewski’s prior art teachings for the same reasons discussed in claim 1).
	Regarding the limitations: wherein the heating element is adapted to be connected to the electronic control unit of the rear view device and/or the vehicle equipped with the rear view device via a bus system including the CAN bus system, Bulgajewski’s teachings may include a rear camera 12 amongst a system network of cameras (Fig.1: cameras 12) around the vehicle, each having a heating device with respective connector 46 that connect to a automotive harness assembly 20 using a communication protocol as part of an overall advanced driver assistance system (ADAS) in view of para [0002-0003, 0031-0032 & 0044].
However, Bulgajewski does not explicitly disclose an “electronic control unit” and a “CAN – controlled area network bus system”.  Thus, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using an electronic control unit and CAN bus system is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electronic control unit and CAN bus system implemented with a vehicle’s camera network for motivated reason of providing a robust vehicle bus standard designed to allow microcontrollers and devices to communicate with each other's applications without a host computer to control heating of a camera lens.









Claims 1-3 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over ROUSSEAU (US 20160103316) in view of LEE (US 20180084161) -- hereafter, termed as shown “underlined”.

	As per INDEPENDENT CLAIM 1, ROUSSEAU teaches a HEATING DEVICE for a LENS BARREL of an automotive camera assembly (See invention title & abstract when applied to embodiment of Figures 5-6: cleaning head 4 cleans the lens 7/8 by using heating element 36 arranged at annular wall 16 in view of para [0021-0023 & 0034-0043]), comprising: 
a HEATING ELEMENT adapted to apply heat along the circumference of the lens barrel (Figures 5-6: cleaning head 4 cleans using a ring-shaped heating element 36 arranged at annular wall 16 to apply heat to lens 7/8 in view of para [0021-0023 & 0034-0039], the ring-shaped heating element connected to a second part control cable); 
and a TENSION SOCKET, which is adapted to press a RING-SHAPED FIRST PART of the heating element against the lens barrel circumference (Figures 5-6: cleaning head 4 comprises a “tension socket” 10 & 12 to press the “first part” heating element 36, which is ring-shaped on annular wall 16, against lens barrel 7/8 in view of para [0021-0023 & 0034-0039]).
Regarding additional limitation feature: “TENSION SOCKET and comprises a RECESS through which a SECOND PART of the heating element can PASS from the ring-shaped, first part of the heating element TO a CONNECTOR, wherein the heating element is L-shaped in side view, with a FIRST LEG being provided by the first part and the SECOND LEG being provided by the second part.” 
	Rousseau teaches the TENSION SOCKET 4/10/12 and the heating element 36/38 having a first leg first part 36 connected to a second leg second part 38 which is L-shaped (side of view of Fig.6), if considering the cable 38 as the second leg second part which connects to a control module in general, in view of para [0034-0042], wherein a “recess” for the second leg is taught by, para [0010], stating “head comprise an orifice able to accept a control cable so that commands for controlling these de-icing means can be transmitted.
Rousseau’s disclosure may not sufficiently depict/disclose the entirety of the above said limitations with regards to the said “CONNECTOR”, per limitation to “a RECESS through which a SECOND PART of the heating element can PASS from the ring-shaped, first part of the heating element TO a CONNECTOR”.
However, Examiner considers these silent/missing features to be within the innovative grasp of a prior art device conceivable by one of ordinary skill in the art. For example, it is well known in related prior art (i.e. vehicle digital camera arranged with a lens heater) to utilize an alternative structural configuration for the above said limitations as disclosed by prior art LEE (See abstract, Fig.6: vehicle cameras 410-460, and Figures 1-3: lens 110 and housing 120 has a tension socket with a ring-shaped portion 122 and main portion 121, the tension socket have a groove “recess” 131 for a L-shaped heating element 130 to pass to a connector at 141 & 150/151, which connects to an external control device in view of para [0010-0011 & 0056-0076]).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Rousseau and Lee), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Lee into suitable modification with the teachings of Rousseau to produce a RECESS through which a SECOND PART of the heating element can PASS from the ring-shaped, first part of the heating element TO a CONNECTOR for the MOTIVATED REASON of improving heating functionality in the analogous art of a vehicle digital camera arranged with a lens heater.

As per claim 2, Rousseau in view of Lee teaches the heating device of claim 1, further comprising at least one of: 
a heat transfer RING comprising ALUMINUM (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, since it has been taught by Lee, Fig. 1-3: that housing 120/122/123 may comprise aluminum and configured with heating element 130 in para [0011 & 0066-0067] AND, thus considered obvious to utilize this structural/material arrangement in combination with Rousseau’s invention for the motivated reasons of improving the heat transfer efficiency).
	As per claim 3, Rousseau in view of Lee teaches the heating device of claim 3, wherein at least one of: 
the SECOND PART is bar shaped, or the CONNECTOR is adapted to be connected to an electronic control UNIT (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, since it has been taught by Lee, Fig. 1-3: L-shaped heating element 130 has first and second parts that are bar-shaped and connect to a control unit through elements 141 & 150/151, para [0060]).
	As per claim 6, Rousseau in view of Lee teaches the heating device of claim 1, wherein the SOCKET at least one of: comprises an elastomer material made of RUBBER and formed as a rubber cap, and has an INNER DIAMETER smaller than the OUTER DIAMETER of the lens barrel carrying at least the FIRST ring-shaped PART of the heating element (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, since Rousseau teaches a cleaning head “socket” 4/12 having inner diameter smaller than outer diameter of lens 7/8 per Figures 5-6 and para [0021-0023] AND, since it has been taught by Lee, Fig. 1-3: housing 120/122/124 may comprise a rubber coating, para [0012]).

	As per claim 7, Rousseau in view of Lee teaches the heating device of claim 1, further comprising: a TENSION RING adapted to press a ring-shaped first part of the heating element against the lens barrel circumference, with the SOCKET being mounted ON the TENSION RING, wherein preferably the TENSION RING is at least one of provided with a SLIT or made of METAL (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, since Rousseau teaches a cleaning head “socket” 4/12 per Figures 5-6 and para [0021-0023], which may have slits as shown in Figures 1-4 AND/OR, since it has been taught by Lee, Fig. 1-3: housing 120/122-124 may comprise metal and a rubber coating, para [0011-0012], thus Rousseau’s cleaning head may be modified to have a rubber socket ring mounted over a metal tension ring with slits).	As per claim 8, Rousseau in view of Lee teaches the heating device of claim 7, wherein the SLIT is provided between two end pieces having a complementary geometry and/or forming together a PROJECTION or RIB, and the two end pieces of the TENSION RING engage a further recess of the SOCKET (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, since Rousseau teaches a cleaning head “socket” 4/12 per Figures 5-6 and para [0021-0023], which may have slits as shown in Figures 1-4 AND/OR, since it has been taught by Lee, Fig. 1-3: housing 120/122-124 may comprise metal and a rubber coating, para [0011-0012], thus Rousseau’s cleaning head may be modified to have a rubber socket ring mounted over a metal tension ring with slits).	As per claim 9, Rousseau in view of Lee teaches the heating device of claim 1, wherein at least one of: 
the SECOND PART of the heating element is at least one of adapted for connection with a PLUG or the electronic CONTROL UNIT, via at least the connector and/or a cable, or the HEATING ELEMENT comprises a heating FOIL, at least in its first, ring-shaped part (In view of the collective knowledge and prior art combination cited/discussed in claim 1, one of ordinary skill in the art could have easily derived this feature, as a matter of obviousness, over Lee’s teachings see abstract, Fig.6: vehicle cameras 410-460, and Figures 1-3: lens 110 and housing 120 has a tension socket with a ring-shaped portion 122 and main portion 121, the tension socket have a groove “recess” 131 for a L-shaped heating element 130 to pass to a connector at 141 & 150/151, which connects to an external control device in view of para [0010-0011 & 0056-0076])	As per claim 10, Rousseau in view of Lee teaches the heating device of claim 1, further comprising at least one TEMPERATURE SENSOR connected to a CONTROLLER and/or the electronic CONTROL UNIT via a CABLE and/or a PLUG for controlling the heating of the heating element (Considered obvious over Rousseau’s teachings in para [0042] which implies a temperature sensor is connected to a controller).	As per claim 11, Rousseau in view of Lee teaches the heating device of claim 10, but does not explicitly disclose the TEMPERATURE SENSOR is arranged within the tension SOCKET.  However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of arranging a TEMPERATURE SENSOR within an analogous outer ring structure such as a tension SOCKET is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange a temperature sensor within an analogous outer ring structure such as a tension socket for the motivated reason of sensing temperature in the proximal region of a lens/lens barrel for purposes of adjusting a lens heating element based on a temperature feedback signal.
	As per claim 12, Rousseau in view of Lee teaches the heating device of claim 1, wherein the level of power applied to the heating element and/or the time of applying power to the heating element and/or the heating curve is controlled depending on the ambient temperature and/or the temperature measured by the temperature sensor,
wherein, in case the temperature is below +3, 0 or -5 degree Celsius, a higher power level is applied in a first period of time, between 60 and 200 seconds, than in a second period of time, and wherein, in case the temperature is at least -5, 0 or +3 degree Celsius, there is only one power level applied (See discussion under 35 USC 112. As a matter of obviousness, the prior art combined teachings of Rousseau in view of Lee implies the use of a temperature sensor for providing a feedback signal used as a basis for applying a power level increase or decrease to the heating element for the case the temperature relates to a threshold around 0 degrees Celsius OR a threshold in which water freezes to ice. See Rousseau’s para [0042], an example is given for “de-icing”, in which the heating elements are “increased in temperature”, meaning “increased power” to the heating elements, depending on detected information such as exterior temperature).	As per INDEPENDENT CLAIM 13, Rousseau in view of Lee teaches a camera system for a motor vehicle comprising: a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus rejected over the prior art combination of Rousseau in view of Lee for the same reasons discussed in claim 1).	As per INDEPENDENT CLAIM 14, Rousseau in view of Lee teaches an external rear view device comprising a camera system for a motor vehicle comprising: 
a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus rejected over the prior art combination of Rousseau in view of Lee for the same reasons discussed in claim 1).
	Furthermore, Rousseau in view of Lee also teaches wherein the heating element is adapted to be connected to the electronic control unit of the rear view device and/or the vehicle equipped with the rear view device via a bus system including the CAN bus system (Rousseau’s teachings are for a rear camera connected to a control module, para [0021 & 0037-0042]. Lee’s teachings may include a rear camera 460 amongst a system network of cameras (Fig.6) around the vehicle controlled by a control device, para [0060]. While the claim limitations have been met, it is noted that the prior art combination does not explicitly articulate a “CAN – controlled area network bus system”.  However, Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using a CAN bus system is well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a CAN bus system implemented with a vehicle’s camera network for the motivated reason of providing a robust vehicle bus standard designed to allow microcontrollers and devices to communicate with each other's applications without a host computer.).	As per INDEPENDENT CLAIM 15, Rousseau in view of Lee teaches a motor vehicle, comprising at least one of: a heating device for a lens barrel of an automotive camera assembly, the heating device comprising: a heating element adapted to apply heat along the circumference of the lens barrel; and a tension socket, which is adapted to press a ring-shaped first part of the heating element against the lens barrel circumference and comprises a recess through which a second part of the heating element can pass from the ring-shaped, first part of the heating element to a connector, wherein the heating element is L-shaped in side view, with a first leg being provided by the first part and the second leg being provided by the second part (These limitations are similar to the limitations in claim 1, and thus rejected over the prior art combination of Rousseau in view of Lee for the same reasons discussed in claim 1).
 Furthermore, Rousseau in view of Lee also teaches a camera system comprising the heating device; or an external rearview device comprising the camera system. (Rousseau’s teachings are for a rear camera connected to a control module, para [0021 & 0037-0042]. Lee’s teachings may include a rear camera 460 amongst a system network of cameras (Fig.6) around the vehicle controlled by a control device, para [0060]).
As per claim 16, Rousseau in view of Lee teaches the motor vehicle according to claim 15, wherein the heating element is controlled depending from at least one characteristic parameter of the vehicle, the heating element being activated only during a driving mode of the vehicle (This limitation is considered obvious when taking the collective knowledge and prior art combined teachings of Rousseau in view of Lee for the motivated reason of enabling proper functionality of a vehicle camera during modes in which driver assistance based on real-time image data are needed, as well as, for safety reasons. Rousseau’s teaches the heating element is controlled via a control module based on detected external temperature, para [0042]. Lee’s teaches (Fig.5 and para [0086-0100]) activating heating element during various scenarios associated with at least one characteristic parameter of the vehicle and a driving mode, steps S330 & S340 which, is also noted, may be performed in any order with steps S310 & S320 per para [0100]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ROUSSEAU (US 20160103316) in view of LEE (US 20180084161) in view of ZUROWSKI (US 20180345911) -- hereafter, termed as shown “underlined”.

As per claim 4, Rousseau in view of Lee teaches the heating device of claim 1, but remains silent to: the SOCKET comprises CONNECTING MEANS for attaching the socket to a camera housing via a PUSH and/or SNAP connection, and the CONNECTING MEANS at least one of: comprising at least one OPENING adapted to receive at least one PROJECTION or RIB of the housing, or being adapted to INTERLOCK with the camera housing. 
However, these additional features are well known and considered obvious to one of ordinary skill in the related art (i.e. lens heater for a vehicle camera).  For example, in further view of prior art ZUROWSKI, Figures 1-2 and Figures 12-14: heater 130 having ring shaped part and second part 128 (Fig.14), wherein the upper housing 12 “socket” covers over heater 130/128 and upper housing 12 “socket” has interlocking connecting means with camera housing lower body 14 (Fig. 1 & 2).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Rousseau, Lee & Zurowski), one of ordinary skill in the art could have conceived of Applicant’s claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Zurowski into suitable modification with the teachings of Rousseau in view of Lee to produce the SOCKET comprises CONNECTING MEANS for attaching the socket to a camera housing via a PUSH and/or SNAP connection, and the CONNECTING MEANS at least one of: comprising at least one OPENING adapted to receive at least one PROJECTION or RIB of the housing, or being adapted to INTERLOCK with the camera housing for the MOTIVATED REASON of securing the lens heater body to the camera housing body in the analogous art of a vehicle camera arranged with a lens heater.










Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following reference further discloses the state of the art related to a lens heater arranged with one/more respective vehicle cameras.

CHAE (US 2017/0099700) is considered also to be prior art under 35 USC 102, which discloses a system network of vehicle cameras (Fig. 13 & 14), each camera having a socket/tension ring 140 & 170 arranged with a lens heater ring 130 pressed against lens barrel 120 (Figures 7-8, 9A-B, 10B), wherein the heater may be operated based on a temperature threshold method illustrated in Figures 15-16.



Contact Information
	Any inquiry concerning this communication or earlier communications from the EXAMINER should be directed to AKSHAY TREHAN whose telephone number is (571) 270-5252.  The examiner can normally be reached between the hours of 10am – 6pm during the weekdays Monday – Friday.
Interviews with the examiner are available via telephone AND video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner via telephone OR use the USPTO Automated Interview Request (AIR), which can be found at: http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698